 



Exhibit 10.3
SHAREHOLDER’S AGREEMENT
     This Shareholder’s Agreement (this “Agreement”) is entered into as of
January 30, 2006, by and between USG Corporation, a Delaware corporation (as
debtor in possession and a reorganized debtor, as applicable, the “Company”),
and Berkshire Hathaway Inc., a Delaware corporation (the “Shareholder”).
RECITALS
     A. This Agreement is being entered into in connection with the transactions
contemplated by the Equity Commitment Agreement, dated as of the date hereof
(the “Equity Commitment Agreement”), by and between the Company and the
Shareholder.
     B. In connection with the transactions contemplated by the Equity
Commitment Agreement, the Shareholder will purchase shares of common stock of
the Company, par value $0.10 per share (the “Common Stock”), in connection with
the Rights Offering.
     C. The parties have reached certain agreements with respect to the
Shareholder’s Beneficial Ownership of Common Stock.
AGREEMENTS
     The parties hereby agree as follows:

1.        Definitions.

  (a)        All capitalized terms used and not otherwise defined herein have
the respective meanings set forth in the Equity Commitment Agreement.     (b)  
     In addition to the terms defined elsewhere herein, the following terms have
the following meanings when used herein with initial capital letters:

     “Affiliate” has the meaning assigned in Rule 405 under the Securities Act
as in effect on the Agreement Date.
     “Agreement Date” means January 30, 2006.
     “Beneficially Owns” (or comparable variations thereof) has the meaning set
forth in Rule 13d-3 under the Exchange Act as in effect on the Agreement Date,
except that Common Stock and Convertible Securities owned by independently
trusteed employee benefit plans of the Shareholder or its Subsidiaries who
acquire such securities without the knowledge or approval of any employee of the
Shareholder will not be deemed Beneficially Owned by the Shareholder.

 



--------------------------------------------------------------------------------



 



     “Control” has the meaning given to that term under Rule 405 under the
Securities Act (and “Controlled” and “Controlling” shall have correlative
meanings); provided, however, that no Person shall be deemed to Control another
Person solely by his or her status as a director of such other Person.
     “Convertible Securities” means securities of the Company that are
convertible or exchangeable (whether presently convertible or exchangeable or
not) into Voting Securities.
     “Equity Securities” means Voting Securities, Convertible Securities and
Rights to Purchase Voting Securities.
     “Fully Diluted Basis” means the Voting Securities that would be outstanding
after giving effect to the conversion or exchange of all outstanding Convertible
Securities and the exercise of all outstanding Rights to Purchase Voting
Securities, in each case, whether or not presently convertible, exchangeable or
exercisable.
     “Maximum Percentage” means the greater of (i) 40% of the Voting Securities
of the Company on a Fully Diluted Basis, or (ii) that percentage of the Voting
Securities of the Company that the Restricted Group Beneficially Owns on the
Closing Date, on a Fully Diluted Basis, after giving effect to any purchase of
Investor Additional Shares pursuant to the Equity Commitment Agreement, in each
case, based on the latest information reported by the Company in its filings
with the Commission.
     “Outstanding Voting Securities” means at any time the then-issued and
outstanding Voting Securities based on the latest information reported by the
Company in its filings with the Commission.
     “Person” means any individual, corporation, partnership, trust, other
entity or group (within the meaning of Section 13(d)(3) of the Exchange Act).
     “Poison Pill” means the Existing Shareholder Rights Plan, Reorganization
Rights Plan or any subsequent plan, agreement, rights, securities or instruments
that are commonly referred to as a “poison pill” because they have the effect of
diluting or otherwise discriminating against a particular “acquiring person” by
reason of such person’s ownership of a particular amount of Voting Securities.
     “Pre-Plan Shares” means the (i) Measurement Date Shares, (ii) the Investor
Rights Offering Shares, and (iii) any Equity Securities distributed or issued,
directly or indirectly, with respect to the Measurement Date Shares or the
Investor Rights Offering Shares.
     “Restricted Group” means (i) the Shareholder, (ii) any Controlled Affiliate
of the Shareholder, and (iii) any group (that would be deemed to be a “person”
by Section 13(d)(3) of the Exchange Act with respect to securities of the
Company) of which the Shareholder or any Person directly or indirectly
Controlling or Controlled by the Shareholder is a member.

2



--------------------------------------------------------------------------------



 



     “Rights to Purchase Voting Securities” means options, warrants and rights
issued by the Company (whether presently exercisable or not) to purchase Voting
Securities or Convertible Securities, excluding any rights issued under any
Poison Pill.
     “Standstill Period” means the period beginning on the Closing Date and
ending on a date seven years from the Closing Date; provided, however, that if
the Expiration Time shall have occurred in the Rights Offering, and there is no
Closing Date solely because there are no Unsubscribed Shares, the Standstill
Period shall mean the period beginning on the date the Shareholder purchases the
Investor Rights Offering Shares and ending on a date seven years from such date
of purchase.
     “Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote for the election of
directors.

2.        Standstill Agreement. During the Standstill Period, the Shareholder
agrees that no member of the Restricted Group will, and each will cause its
Controlled Affiliates not to, directly or indirectly:

  (a)        acquire (other than (i) as required or permitted by the Equity
Commitment Agreement or (ii) Equity Securities distributed or issued, directly
or indirectly, with respect to Equity Securities then held by the Restricted
Group, or the exercise or conversion of any Equity Securities described in this
clause (ii)) Equity Securities if immediately after giving effect to the
acquisition the Restricted Group would have Beneficial Ownership of Voting
Securities over the Maximum Percentage; provided, however, that the Restricted
Group will not be in violation of this provision by virtue of (x) the
expiration, termination or cancellation of Convertible Securities or Rights to
Purchase Voting Securities or (y) a share repurchase or other action taken by
the Company to reduce, or which has the effect of reducing, the number of shares
of Outstanding Voting Securities or votes per share of then-Outstanding Voting
Securities;     (b)        solicit proxies or become a participant in a proxy
solicitation with respect to any securities of the Company; or     (c)  
     except in connection with the Equity Commitment Agreement, make any public
announcement with respect to, or submit a proposal for, or offer in respect of
(with or without conditions) any merger, consolidation, business combination,
tender or exchange offer, restructuring, liquidation, recapitalization,
dissolution or similar transactions or other extraordinary transaction of or
involving the Company or any of its Subsidiaries or its Equity Securities or
assets unless such action (i) is specifically requested in writing by the Board
of Directors of the Company (the “Board”) prior to the making of such
announcement, proposal or offer or (ii) is made to the Board on a confidential
basis and provides that (A) it may not be consummated unless

3



--------------------------------------------------------------------------------



 



      it is (1) approved by a majority of Outstanding Voting Securities not
Beneficially Owned by the Restricted Group and (2) determined by the Board to be
fair to the shareholders of the Company and (B) unless the transaction is a
tender offer for all shares of Common Stock or an offer for the entire Company,
it is accompanied by an undertaking that, if the conditions in clause (A) are
satisfied, such person will offer to acquire all shares of Common Stock still
outstanding after completion of a transaction, if any, at the same price per
share paid in such transaction.

3.        Voting.

  (a)        Except as set forth in Section 3(c), Pre-Plan Shares are not
subject to any voting requirements.     (b)        During the Standstill Period,
the Shareholder will, and will cause each of its Controlled Affiliates to, vote
all shares of Common Stock Beneficially Owned by any of them, other than
Pre-Plan Shares, on all matters that come before the shareholders of the Company
for a vote (or in the case of action by written consent, consent with respect to
such shares), in proportion to the votes cast (or consents given) by all
Outstanding Voting Securities (including the Pre-Plan Shares); provided,
however, that the Shareholder and its Controlled Affiliates will not be required
to vote any shares of Common Stock in favor of a Poison Pill that, if adopted,
would be contrary to Section 5(a).     (c)        To the extent NYSE rules or
regulations require stockholder approval of the issuance of Rights or Common
Stock as contemplated by the Equity Commitment Agreement, and the Board
recommends that stockholders vote in favor of such transactions, the Shareholder
will, and will cause each of its Controlled Affiliates to, vote all shares of
Common Stock Beneficially Owned by any of them in favor of such transactions.

4.        Beneficial Ownership of Common Stock. As of the close of business on
the last trading day immediately prior to the Agreement Date, (a) the
Shareholder Beneficially Owned 6,500,000 shares of Common Stock and (b) the
Restricted Group Beneficially Owned the same 6,500,000 shares of Common Stock
(the “Measurement Date Shares”).   5.        Shareholder Rights Plan.

  (a)        During the Standstill Period, the Company (i) will not amend or
supplement the Existing Shareholder Rights Plan or Reorganization Rights Plan,
or adopt a replacement Poison Pill, that would result in the Restricted Group or
any member thereof becoming an “Acquiring Person” (as defined in the Existing
Shareholder Rights Plan, Reorganization Rights Plan or Poison Pill, or the
similar person in or having a status under a Poison Pill that allows other
shareholders to exercise a right issued

4



--------------------------------------------------------------------------------



 



      thereunder (or purchase a security contemplated thereby) in a manner that
has different economic consequences than for such person (together, an
“Acquiring Person”)) or otherwise allows other shareholders to exercise a right
issued thereunder (or purchase a security contemplated thereby) in a manner that
has different economic consequences for the Restricted Group, in each case, by
virtue of Beneficial Ownership of Common Stock by the Restricted Group or any
member thereof that is not in violation of this Agreement, and (ii) if the
Existing Shareholder Rights Plan, Reorganization Rights Plan or a Poison Pill is
in effect or is adopted, will amend or supplement the Existing Shareholder
Rights Plan, Reorganization Rights Plan or Poison Pill as necessary to ensure,
or will only adopt a Poison Pill if it provides, that no member of the
Restricted Group shall become an Acquiring Person as a result of (A) the
acquisition or Beneficial Ownership of Voting Securities in an amount that,
immediately after giving effect thereto, does not exceed the Maximum Percentage
or (B) any member of the Restricted Group having Beneficial Ownership of Voting
Securities exceeding the Maximum Percentage solely as a result of (x) the
expiration, termination or cancellation of Convertible Securities or Rights to
Purchase Voting Securities or (y) a reduction in the number of outstanding
shares or votes per share of outstanding shares of the Company’s Voting
Securities, unless and until the Shareholder purchases or otherwise becomes (as
a result of actions taken by the Shareholder and the Restricted Group to
increase its Beneficial Ownership, other than pursuant to Equity Securities
received by the Restricted Group with respect to Equity Securities then held by
the Restricted Group, including Pre-Plan Shares, or the exercise or conversion
of any Equity Securities described in this parenthetical) the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the
then-Outstanding Voting Securities on a Fully Diluted Basis.             (b)  
     During such time after the Standstill Period that the Shareholder is the
owner of any Equity Securities, a Poison Pill adopted or in effect (including,
without limitation, the Existing Shareholder Rights Plan or the Reorganization
Rights Plan) shall exempt the Beneficial Ownership of Equity Securities by the
Restricted Group and shall not cause any member of the Restricted Group to be an
“Acquiring Person” or cause any other consequences as a result of Beneficial
Ownership of Equity Securities by the Restricted Group; provided, however, that
such Poison Pill may require that the Restricted Group not purchase (although
the members of the Restricted Group may continue to hold) additional Equity
Securities (other than Equity Securities distributed or issued, directly or
indirectly, with respect to Equity Securities then held by the Restricted Group
or the exercise or conversion of any Equity Securities described in this
parenthetical) that bring its Beneficial Ownership of Voting Securities to
greater than 50% of the Voting Securities on a Fully Diluted Basis unless the
Restricted Group does so pursuant to an offer to purchase all

5



--------------------------------------------------------------------------------



 



      outstanding Common Stock, which offer remains open for at least 60
calendar days.

6.        Tax Asset Standstill. During the Tax Limitation Period (as defined
herein) if the Company determines that (a) the acquisition of additional Equity
Securities or (b) the sale or other disposition of Equity Securities, in each
case by a member of the Restricted Group, would prevent the Company from
carrying back under Sections 172 and 382 of the Internal Revenue Code a net
operating loss attributable to a payment to the Asbestos Personal Injury Trust
(as defined in the Asbestos Term Sheet), the Company shall provide notice to the
Shareholder and, following the receipt of such notice, the members of the
Restricted Group shall not (i) acquire any Equity Securities (other than any
Equity Securities issued by the Company to the Restricted Group, including
rights to purchase Equity Securities or dividends of Equity Securities) or
(ii) sell or otherwise dispose of Equity Securities in an amount that, alone or
in combination with sales or other dispositions by other shareholders during the
applicable testing period, would prevent such net operating loss carryback (such
amount to be advised by the Company in its notice). “Tax Limitation Period”
means the period, if any, that begins on (w) the date of final adjournment sine
die of the 109th Congress of the United States without enacting the FAIR Act (as
defined in the Asbestos Term Sheet) or (x) if the FAIR Act is enacted and made
law before such final adjournment, but is subject to a Challenge Proceeding (as
defined in the Asbestos Term Sheet) as of 60 days after the Trigger Date (as
defined in the Asbestos Term Sheet), the day such Challenge Proceeding is
resolved by Final Order (as defined in the Asbestos Term Sheet) in a manner that
causes the Contingent Payment Note (as defined in the Asbestos Term Sheet) to
vest, and ends on the earlier of (y) the day after the date on which the Company
makes the first payment on the Contingent Payment Note and (z) the day on which
the Company provides written notice to the Shareholder that the limitation
imposed by the notice is no longer needed.   7.        Miscellaneous.

  (a)        Notices. All notices and other communications in connection with
this Agreement will be in writing and will be deemed given (and will be deemed
to have been duly given upon receipt) if delivered personally, sent via
electronic facsimile (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):

6



--------------------------------------------------------------------------------



 



If to the Shareholder:
Berkshire Hathaway Inc.
1440 Kiewit Plaza
Omaha, Nebraska 68131
Attention: Marc D. Hamburg
Fax: (402) 346-3375
with a copy to:
Munger, Tolles & Olson LLP
355 South Grand Avenue
35th Floor
Los Angeles, California 90071-1560
Attention: Robert E. Denham
Fax: (213) 687-3702
If to the Company:
USG Corporation
125 South Franklin Street
Chicago, Illinois 60606-4647
Attention: Stanley L. Ferguson
Fax: (312) 606-5316
with a copy to:
Jones Day
222 East 41st Street
New York, New York 10017-6702
Attention: Robert A. Profusek
Fax: (212) 755-7306

  (b)        Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement will be
assigned by any of the parties (whether by operation of law or otherwise)
without the prior written consent of the other party. This Agreement will be
binding upon, inure to the benefit of and be enforceable by each of the parties
and their respective successors and assigns. This Agreement (including the
documents and instruments referred to in this Agreement) is not intended to and
does not confer upon any person other than the parties hereto any rights or
remedies under this Agreement.     (c)        Governing Law; Venue. THIS
AGREEMENT WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO ANY APPLICABLE CONFLICT OF LAWS
PRINCIPLES. EACH

7



--------------------------------------------------------------------------------



 



      PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND
VENUE IN, THE DISTRICT COURTS OF THE UNITED STATES SITTING IN THE STATE OF
DELAWARE OR THE COURTS OF THE STATE OF DELAWARE AND WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS.             (d)        Counterparts. This Agreement may
be executed in any number of counterparts, all of which will be considered one
and the same agreement and will become effective when counterparts have been
signed by each of the parties and delivered to the other party (including via
facsimile or other electronic transmission), it being understood that each party
need not sign the same counterpart.     (e)        Entire Agreement. This
Agreement (including the Equity Commitment Agreement and the other documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the parties and supersedes all prior agreements and understandings, whether
written or oral, between the parties (or any of them) with respect to the
subject matter of this Agreement, except that the parties hereto acknowledge
that any confidentiality agreements heretofore executed among the parties (or
any of them) will continue in full force and effect.     (f)        Waivers and
Amendments. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions of this Agreement may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege pursuant to this Agreement will operate
as a waiver thereof, nor will any waiver on the part of any party of any right,
power or privilege pursuant to this Agreement, nor will any single or partial
exercise of any right, power or privilege pursuant to this Agreement, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege pursuant to this Agreement. The rights and remedies provided
pursuant to this Agreement are cumulative and are not exclusive of any rights or
remedies which any party otherwise may have at law or in equity.     (g)  
     Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.
    (h)        Specific Performance. The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy, and, accordingly, the
parties agree that, in addition to any other remedies, each will be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy and without
the necessity of posting bond.

8



--------------------------------------------------------------------------------



 



8.        Termination. Notwithstanding anything to the contrary contained
herein, this Agreement will terminate simultaneously with the termination of the
Equity Commitment Agreement if the Rights Offering is not consummated prior to
such termination of the Equity Commitment Agreement.

[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
date first written above.

            USG CORPORATION
      By:   /s/ William C. Foote       Name:   William C. Foote       Title:  
Chairman and Chief Executive Officer    

            BERKSHIRE HATHAWAY INC.
      By:   /s/ Marc D. Hamburg       Name:   Marc D. Hamburg       Title:  
Vice President    

[Signature Page of Shareholder’s Agreement]